Title: To Benjamin Franklin from William Dunlap, 1 February 1766
From: 
To: 


Honor’d Sir
Falmouth, Febry. 1st. 1766
It is now upwards of a Twelve month since I sail’d from Philadelphia for Barbados, in order to inspect into the State of my Affairs there, and if possible procure some Kind of Subsistance on the Spot that might Support my Family: When I arriv’d, I found my little Interest on the Island badly regulated, and the Partnership Accounts in worse Order; the rectifying of which has been my Employment ever since: Tho’ indeed the Place has hitherto produced scarce sufficient to maintain the Man who has had the Management of the Business in his Hands, yet I am clearly convinc’d, that could I procure a Residence there, it might be brought to produce Something well worth the Attention: To this my Inclinations, with that of my Family, strongly lead me; but the Income of my Share of the Business there, will not be sufficient of itself to support us: There is a Vacancy at present, for the Office of Searcher of His Majesty’s Customs, for the Port of Bridge-Town, in that Island, occasion’d by the Death of Mr. John Green, who last held the same, and who was burried on the 16th. of Novr. last. Could I be fortunate enough to procure that Office, it would effectually raise me above the Contempt and Distresses usually attendant on a State of Dependancy: The Sallary allow’d by the Crown is but about £70 Str: per Annum but the Perquisites make it at least £200 Barbadoes Currency: It is reckon’d a genteel Office, and requires but a very moderate Attendance: Mr. Green came from England about fore Months ago, and occupied his Office but about five Weeks before his Death: He told me it was to Lord Grenvill’s Interest he was beholden for his Promotion: As I cannot doubt your Inclination, so I am sure your Interest is sufficient to serve me effectually in this important Affair: Indeed I am the more sollicitous on this Head, as I have now a very Advantageous Offer with respect to the Disposition of my Interest in Philadelphia which if closed in with, will enable me in Time to pay off my Debts, and that sooner than I am sorry to say I can otherwise ever hope for: I inclose the Paper on which this Belief is founded, for your Inspection: After this, I need not enlarge: If you mean to serve me, however, there is no Time to be lost, as there are a Variety of Letters come in the Vessel that has brought me here, from different Hands, on the same Subject with this: One in particular to Lord Edgcomb, whom I am told is like to be the most Formidable: I know not in whose Gift this little Office is invested, but of this you will be at no Loss: I intended to have waited on you in Person with this Application, but not being innur’d to travelling, and my weaken’d Frame rendering it impossible for me to make that Dispatch that is realy necessary on such an Occasion, I concluded it most expedient to write: For God’s Sake, Sir, do not fail me on this important Occasion, nor blame me in this Effort as Rash and Inconsiderate: There is nothing more natural than for a drowning Man to catch at the most distant Twig: I am, Honor’d Sir Your most obedient Humble Servant
W. Dunlap


P.S. I had form’d a Resolution to mak Application to the Secretary of the Treasury, and not to have troubled you in the least; and had actually wrote the Letter which accompanies this, before I could bring myself to break through the Rule I had prescrib’d myself; but being diffident of his Interest, I have taken the Liberty with you I could have wish’d to avoid: I send the Letter that I intended for him cased, that you may open and act by it as may be most agreeable to you:

 
Addressed: To / Benj Franklin Esqr. / Craven Street / London
